Citation Nr: 0427461
Decision Date: 10/05/04	Archive Date: 01/04/05

DOCKET NO. 02-07 995                        DATE OCT 05 2004


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUES

1. Entitlement to service connection for a left elbow disability.

2. Entitlement to service connection for erectile dysfunction.

3. Entitlement to service connection for a low back disorder.

4. Entitlement to service connection for sinusitis.
5. Entitlement to an increased (compensable) rating for a right heel spur.

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The veteran served on active duty from July 1980 through July 2000.

This matter comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a June 2001 rating decision of the Cleveland, Ohio Regional Office (RO) that denied service connection for a left elbow disability, erectile dysfunction, a low back disorder and sinusitis.

The veteran was afforded personal hearings at the RO in July 2002, and before the undersigned Member of the Board sitting at Cleveland, Ohio in April 2004. The transcripts are of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC . VA will notify you if further action is required on your part.

REMAND

Review of the service medical records shows that they are incomplete. The available records reflect that the veteran was treated for a number of respiratory symptoms in service variously diagnosed as hay fever, allergic rhinitis, pneumonitis, viral syndrome, upper respiratory infection, bronchitis, laryngitis, etc. He complained of sinus congestion in January 1994. The veteran underwent VA respiratory examination in October 2002. The examiner rendered a diagnosis of "chronic sinusitis first diagnosed in 1983." The examiner indicated that the medical records were unavailable for review prior to examination.

- 2


The veteran was shown to have received treatment for low back symptomatology on at least one occasion during service in March 1993. A diagnosis of lumbar strain was recorded at that time. On VA examination in October 2002, a history of 20 years of neck and back pain in service was recited, and X-rays were indicative of mild degenerative changes. On VA examination of the spine in October 2002, a diagnosis of lumbosacral strain was rendered, but it is unclear as to whether this relates back to service.

The service medical records reflect that the veteran had a vasectomy in service to which he now attributes erectile dysfunction. He sought treatment during active duty for a history of impotence of five years' duration in June 1998 whereupon a diagnosis of erectile dysfunction was diagnosed. The record reflects, however, that the appellant has never had a post service genitourinary examination for compensation purposes.

Additionally, the record reflects that during his hearing in April 2004, the appellant testified that he received recent medical treatment from Doctors Navicki and Michael Devine. He indicated that Dr. Devine treated his left elbow disability subsequent to the most recent VA examination. These medical records should be secured and associated with the claims folder. Based on the above, the Board is of the opinion that current VA examinations are warranted.

A review of the record shows that the veteran executed a power of attorney (VA Form 21-22) in favor of the Virginia Department of Veterans Affairs in August 2000. The veteran now resides within the state of Ohio. During his hearing in April 2004 he indicated that he was representing himself. The Board is of the opinion that addition al development in this area is warranted.

The Board also notes that a notice of disagreement was received in June 2003 to an April 2003 rating decision that, among other things, granted service connection for right heel spur, rated zero percent disabling. The Board observes that this issue has not been addressed in a statement of the case. See Manlincon v. West, 12 Vet. App. 238 (1998).

- 3 


In view of the foregoing, this case is REMANDED for the following actions:

1. The RO is requested to furnish the veteran the appropriate release of information forms to obtain copies of complete of all VA, post service military, and private medical records pertaining to treatment for the disabilities in issue since his retirement from active duty to the present which have not been previously obtained. These records should include the following: the records pertaining to treatment for his spine prior to June 2001, to include all hospital reports; all records from Dr. Navicki; Virginia General Hospital; and the records from Dr. Devine covering the period from October 2002 to the present.

The RO is requested to inform the veteran that the Virginia Department of Veterans Affairs is not authorized to represent appellant's who reside outside the state of Virginia. The RO is requested to furnish him a VA Form 21-22 and ask him he desires another representative.

2. The RO should again request the National Personnel Records Center to conduct a search for any additional service, to include all records before 1991, records from the Oceana Naval Clinic in Virginia for the 1980s and 1990s.

3. Thereafter, the RO should schedule the veteran for a VA examination by a genitourinary specialist in order to determine any and all disability in this regard, to include erectile dysfunction. The claims folder should be made available to the examiner for review in conjunction with the examination. All tests and studies

-4


deemed necessary should be conducted. The examiner should provide an opinion as to whether the appellant now has erectile dysfunction, which is a likely as not related to service. A complete rationale for the opinion expressed should be included in the report.

4. The RO should schedule the veteran for a V A examination by an orthopedist to determine the nature, severity, and etiology of any current low back and left elbow disabilities. All tests and studies, including Xrays, deemed necessary should be performed. The claims folder should be made available to the examiner prior to examination. A detailed clinical history should be obtained. Following the examination the examiner is requested to state if the veteran currently has disabilities of the low back and left elbow. If yes, whether it is as likely as not the any disabilities of the low back, including arthritis, and left elbow diagnosed are related to service? A complete rationale for the opinion expressed should be included in the report.

5. The RO should schedule the veteran for an examination by a VA specialist in upper respiratory disorders in order to determine the nature, severity, and etiology of any upper respiratory disability, including sinusitis. All necessary tests and studies should be conducted. The claims folder must be made available to the examiner prior to examination. Following the examination, the examiner is requested to render an opinion as to whether it is as likely as not that any currently diagnosed chronic upper respiratory disorder, including sinusitis, is related to service. A

- 5 


complete rationale for the opinion expressed should be included in the report.

6. The RO should issue a statement of the case to the veteran and his representative pertaining to the issue of an increased evaluation for right heel spur. The veteran should be advised of the applicable time period for perfecting an appeal as to that issue. The RO is informed that this issue is not before the Board until timely perfected.

7. Thereafter, the RO should readjudicate the claims on appeal. If the benefits sought remain denied, the veteran and his representative should be furnished a supplemental statement of the case, and be given the opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

ROBERT P. REGAN
Veterans 'Law Judge, Board of Veterans' Appeals

6 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 7 



